Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 16, 2018

                                             No. 04-18-00572-CV

                                          IN RE Max GROSSMAN

                                      Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

       Relator filed a petition for writ of mandamus asking this court to order the El Paso City
Clerk to place its re-proposed ordinance on the November 6, 2018 ballot. Relator also filed a
motion to expedite consideration of the petition for writ of mandamus. The City Clerk filed a
response.

        The motion to expedite this original proceeding is GRANTED. After considering the
petition and response, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on August 16, 2018.

                                                               _________________________________
                                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court

1
 This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an
election . . . regardless of whether the person responsible for performing the duty is a public officer.” Tex. Elec.
Code Ann. § 273.061 (West 2010).